DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/07/2020 to the Office Action mailed on 08/06/2020 is acknowledged.

Claim Status
Claims 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 69, and 71-81 are pending. 
Claims 2-5, 8-13, 15-24, 26, 27, 29, 30, 32-34, 36-38, 40, 41, 43-47, 51-59, 62, 64, 66-68, and 70 were previously canceled and claims 35, 50, 60, 61, 63, and 65 are canceled. 
Claim 74-81 is newly added.
Claims 1, 6, 7, 28, 31, 39, 42, 48, 69, 71, and 72 are currently amended.
Claims 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 69, and 71-81 have been examined.
Claims 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 69, and 71-81 are rejected.
Priority
Priority to 371 PCT/US17/22207 filed on 03/13/2017, which claims benefit to application 62/307425 filed on 03/11/2016 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Withdrawn and New Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Response to Applicant’s Arguments
The rejection of claims 7, 48, 60, 61, 63, and 72 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claims.
The rejection of claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendments to the claim. 
The rejection of claim 61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is moot since the claim is canceled. 
This is a new ground of rejection necessitated by the amendment to the claims.
Claims 7, 49, and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites “the dietary fiber” in line 2. The limitation lacks antecedent basis. 

Claim 79 recites “the patient” in line 1. The limitation lacks antecedent basis. 


Maintained and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim(s) 1, 6, 14, 25, 31, 42, 49, 72, 73 and 74 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009).
The claims are directed to composition comprising a non-milk food such, 107-1012 CFU bacterial culture such as Bifidobacterium Longum subsp. infantis and mammalian milk oligosaccharide such as fucosylated oligosaccharides such as 2-fucosyllactose. The claims are further directed to administering the composition to a subject to increase the gut microbiome. 
Sprenger teaches a composition for use in the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic as Bifidobacterium infantis and a fucosylated  
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim(s) 6, 31, 28, 39, 42, 49, 69, and 72-75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014).
The claims are directed to a non-milk composition comprising mammalian milk oligosaccharide.
Davis et al. teach a spray dried powdered nutritional composition comprising 2’-fucosylatedlactose and corn (paragraph 0116 and Example 11). The composition can further comprise a priobiotic such as B. infantis in an amount of 10e5 to 10e10 cfu/gram of the composition (paragraphs 0063-0065). The composition is administered to a patient to heal an individuals gastrointestinal tract that was injured as a result of antibiotic therapy and/or colitis (prior art claims 1 and 2). Therefore, the instant claim is anticipated by the prior art.
Response to Applicant’s Arguments
Applicant argues that both Sprenger and Davies are directed to infant formulas which Applicant alleges is distinct from instant non-milk food designed to be a substitute for the prior art infant formulas. Applicant’s argument has been fully considered but found not to be persuasive. The instant claims recite the transitional term “comprising” which means that the claims can comprise additional ingredients not recited. Therefore, the instant claims do not exclude compositions that include or infant formulas. The composition of Davies et al. specifically includes corn which is recited in the instant claims as a non-milk food. Furthermore, Applicant’s specification specifically defines non-milk foods as including infant formula: “Infant formula as marketed today would be considered a non-milk food for the purposes of this invention, since it does not include MMO” (paragraph 0012).For the foregoing 
Maintained and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 72, 73, 74, and 76  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009).
The claims are further directed to the composition comprising 20-70% MMO of the dietary fiber and the composition comprises complex oligosaccharides.
The teachings of Sprenger is discussed above.
Sprenger lacks a preferred embodiment that the composition comprises 20-70% MMO of the dietary fiber and complex oligosaccharides. However, Sprenger does render such a composition obvious.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to adjust the amount of MMO in the composition and have a reasonable expectation of success. One would have been motivated to do so through routine optimization of the composition. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a complex oligosaccharide to the composition and have a reasonable expectation of success. One would have been motivated to do so since they are taught by Sprenger to be ingredients that can be optionally added to the composition.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.




This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 69, and 71-76  is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014).
The claims are directed to composition comprising a non-milk food such, 107-1012 CFU bacterial culture such as Bifidobacterium Longum subsp. infantis and mammalian milk oligosaccharide such as fucosylated oligosaccharides such as 2-fucosyllactose. The claims are further directed to administering the composition to a subject to increase the gut microbiome. 
The teachings of Davis et al. are discussed above.
Davis et al. lacks a preferred embodiment wherein the composition comprises Bifidobacterium. Davis et al. however makes such a composition obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add a Bifidiobacterium to the composition and have a reasonable expectation of success. One would have been motivated to do so since they are taught by Davis et al. to be ingredients that can be optionally added to the composition.
For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claims 1, 6, 7, 14, 25, 28, 31, 39, 42, 48, 49, 72, 73, 74, and 76  under 35 U.S.C. 103 as being unpatentable over Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009) is maintained or newly rejected. 

Applicant argues that both Sprenger and Davies are directed to infant formulas which Applicant alleges is distinct from instant non-milk food designed to be a substitute for the prior art infant formulas. Applicant’s argument has been fully considered but found not to be persuasive. The instant claims recite the transitional term “comprising” which means that the claims can comprise additional ingredients not recited. Therefore, the instant claims do not exclude compositions that include or infant formulas. The composition of Davies et al. specifically includes corn which is recited in the instant claims as a non-milk food. Furthermore, Applicant’s specification specifically defines non-milk foods as including infant formula: “Infant formula as marketed today would be considered a non-milk food for the purposes of this invention, since it does not include MMO” (paragraph 0012).For the foregoing reasons, the claims as amended do not exclude composition that comprise or are infant formula. 
With regard to the limitation in claim 1, “wherein microbial breakdown of said non-milk dietary fiber releases particular free sugar monomers (FSM) extracellularly” and “genetically predisposed to metabolize the particular FSM”, these are inherent properties of the composition and bacteria. Therefore, the prior art composition and bacteria also inherently possess these properties. For the fore going reasons the rejection is maintained and claims are newly rejected. 
The rejection of claims 35, 50, 60, 61, and 65 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014) is moot since the claims are canceled.
The rejection of claim 63 under 35 U.S.C. 103 as being unpatentable over Davis et al. (US Patent Application Publication 2014/0335065 A1, Published 11/13/2014) as applied to claims 1, 6, 7, 14, 25, 28, 31, 35, 39, 42, 48, 49, 50, 60, 61, 65, 69, 71, 72, and 73   above, and further in view of Borody et al. 

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 77--81 is/are rejected under 35 U.S.C. 103 as being unpatentable Sprenger (European Patent Application Publication 2072052 A1, Published 06/24/2009) in view of Roger et al. (US Patent Application Publication 2014/0147551 A1, Published 05/29/2014).
The claims are directed to a method for weaning an infant comprising administering a pre-weaning composition comprising MMO that provides 50-90% of the dietary fiber of the infants diet, supplementing the pre-weaning composition with a non-MMO dietary composition such that the it is no more than 10% dietary fiber of the infant diet, then supplementing the pre-weaning diet with a non-MMO fiber composition such that the it is at least 50% dietary fiber of the infant diet, finally supplementing the pre-weaning composition such that the total diet of the infant comprises no more than 10% MMO.
The teachings of Sprenger are discussed above.
Sprenger lacks a teaching wherein the method of supplementing the infant diet as instantly claimed.
Roger et al. teach after an initial six months of exclusive breast milk and/or breast-milk substitutes complementary foods are used for weaning including for example cereals, fruits, vegetables, meat, fish and carbohydrates; wherein the diet gradually evolve from an exclusive milk diet to a fully diversified diet (paragraph 0045). The baby food product has a content of dietary fibers in the range of 0.1-10% by weight of the baby food product and additional hydrolyzed whole grain can be added (paragraph 0102). The whole grain content of the food product is 1-30% (prior art claim 7). 
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617